Citation Nr: 1512901	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to the service-connected disability of diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran has active duty in the United States Marines from June 1962 to June 1982.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO) in Manchester, New Hampshire, which denied the claim on appeal.

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's peripheral neuropathy of the upper and lower extremities is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and lower extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has met the above criteria as they pertain to his service connection claim for peripheral neuropathy of the upper and lower extremities, to include as secondary to his service-connected diabetes mellitus type II.

In his December 2012 substantive appeal, the Veteran stated that multiple physicians have indicated that the most probable cause of his neuropathy is his diabetes.  The record contains a September 2011 letter from private physician, J.P.W., stating: "I can see no other reason for his loss of protective sensation in the lower extremities other than his diabetes mellitus.  He has no known metabolic disease or structural nerve damage in the lumbosacral area or sciatic nerves that could cause this loss of sensation in the distal L4-S1 dermatomes."

In the most recent VA examination, dated October 2014, the VA examiner marked that the Veteran suffers from diabetic peripheral neuropathy, a recognized complication of diabetes mellitus.  The examiner further noted, however, that he agreed with a prior VA examiner opinion, recorded in 2012, the Veteran had mild symptoms which were unlikely related to his diabetes.  The 2014 examiner went on to state that the Veteran has sensory changes in his feet that do not seem to be advanced to a point where his diabetes would account for any increase.  

Two other VA examinations in November 2010 and September 2012 did not find that the Veteran suffered from peripheral neuropathy as caused by his diabetes.  The September 2012 examiner noted that the Veteran suffered sensory problems which predated his diabetes.

The Board notes the Veteran's 2010 and 2012 VA examinations which were negative for neuropathy as caused by diabetes.  However, the Board weighs against these opinions the Veteran's statements and September 2011 letter from Dr. J.P.W., which support a nexus between the neuropathy and the diabetes.  The 2014 VA examiner's opinion is unclear, as the examiner indicated the Veteran suffers from diabetic peripheral neuropathy, while stating that the mild symptoms were likely not related to his diabetes.  

As such, the Board finds the evidence of record at least in equipoise as to if the Veteran's peripheral neuropathy was caused by his service-connected diabetes mellitus type II.  When the evidence of record is at least in equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


